UNITED STATES DISTRICT COURT                                7/2/2021
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - X

UNITED STATES OF AMERICA                        ORDER

            - v. -                              20 Cr. 13 (VM)

TRACY SHELDON,

            Defendant.

- - - - - - - - - - - - - - - - - X


            WHEREAS, with the defendant=s consent, her guilty plea

allocution was made before a United States Magistrate Judge on May

18, 2021;

            WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

            WHEREAS, upon review of that transcript, this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;
            IT IS HEREBY ORDERED that the defendant=s guilty plea is

accepted.

Dated: New York, New York
       ___________,
         July 2     2021


                                SO ORDERED:


                                ______________________________
                                ______  _____
                                           _ __
                                              ____
                                                 _ _____
                                                      ______
                                                           _ ________
                                HONORABLE
                                HONO OR
                                      RA BLE VICTOR
                                       ABL    VICT
                                              VI   OR MARRERO
                                                  TOR  MAR
                                                        AR
                                                        ARRRE
                                                            ERO
                                                              RO
                                UNITED
                                UNNI
                                   IT
                                    TE D STATES
                                      ED  STA
                                           T TEES DISTRICT JUDGE
                                                               JUUD
                                                                  DGE
                                SOUTHERN
                                SO
                                SOOUT
                                   U H ERN DISTRICT
                                      HE    DIS
                                              ISTR
                                                 TRICT OF
                                                   IC   OF NEW
                                                            NE W YORK
                                                              EW
